 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     FEDERAL HOUSING FINANCE AGENCY,
11   et al.,                                             Case No.: 2:15-cv-02381-GMN-NJK
12          Plaintiff(s),                                               Order
13   v.                                                            [Docket No. 100]
14   SFR INVESTMENTS POOL 1, LLC,
15          Defendant(s).
16         Pending before the Court is Plaintiffs’ emergency motion for protective order. Docket No.
17 100. The current deposition dates of January 4 and 7, 2019, are hereby VACATED pending
18 resolution of the motion. The Court declines to hear the motion on an emergency basis. The
19 motion shall be briefed pursuant to the schedule set out at Docket No. 59 and will be decided by
20 the Court in the ordinary course.
21         IT IS SO ORDERED.
22         Dated: December 19, 2018
23                                                            ______________________________
                                                              Nancy J. Koppe
24                                                            United States Magistrate Judge
25
26
27
28

                                                   1
